DETAIL ACTION

1.	The Amendment filed on September 13, 2021 has been considered.  However, the amended claims 31-50 are ineffective to overcome the previous prior arts as applied by the following modified Rejection.  
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Hass et al (US 5,170,766).
Regarding claim 31, notes attached Drawing which corresponding to Figure 2, Hass invention describes an apparatus for mixing a liquid fuel with air [fuel and air assembly, abstract] for use with a dual fluid injection system for an internal combustion engine [abstract], the inlet (1)] for receiving a metered quantity of liquid fuel [fuel (3), note: since there is nowhere described the fuel is metered or nowhere described the fuel meter device, “a metered quantity of liquid fuel” has been considered as just a fuel], a flow path [flow path (4)] extending from the inlet (1) for transporting liquid fuel received at the inlet to a mixing zone [mixing zone (5)] at which fuel is admitted into a volume of air [from the air inlet (70)] to create an air-fuel mixture [Abstract], the flow path (4) having an inlet end (2) communicating with the inlet (1) and an outlet end (6) communicating with the mixing zone (5) to, convey fuel received at the inlet end (2) and to discharge fuel at the outlet end (6) into the mixing zone (5) [see the attached Drawing], wherein a volume of fuel discharged at the outlet end (6) of the flow path corresponds to a volume of the metered quantity of liquid fuel received at the inlet end of the flow path (1) [the configuration of the flow path (4) would have been well-known in the art for discharging the volume of fuel at the outlet end (6) which corresponds to the volume of fuel received at the inlet (1)], wherein the flow path is sized to retain liquid fuel therein by capillary action whereby the flow path remains substantially filled with liquid fuel between delivery cycles [see configuration of the flow path (4) in Figure 2], and wherein the flow path (4) comprises a directional change [the curve in the flow path (4) would be considered as a directional change] between the inlet end (2) and the outlet end (6) [Figure 2 also describes the flow path comprises a directional change between inlet end (2) and outlet end (6)].
Thus, the invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to a metered quantity of liquid fuel which provided in the system.  However, it is apparent that the system of Hass is delivering the fluid [air and fuel] in order to mix with the air [from the air inlet (70)] to create an air-fuel mixture in the mixing zone (5), as it is conventional for Hass system.  Accordingly, claim 1 is alternative rejected under 35 U.S.C. 103, as follows: it would have been obvious to one of ordinary skilled in this art to have provided the metered quantity of liquid fuel for mixing with the volume of air in order to create an See MPEP 2144.04 IV. A.
	Regarding claim 32, as discussed in claim 31, the lower part of the attached Drawing [a portion below the mixing zone (5)] describes the fluid delivery device.
	Regarding claim 33, as discussed in claim 31, the attached Drawing also shows the mixing zone (5) is defined wholly or in part by the fluid delivery device.
	Regarding claim 34, see the attached Drawing.
	Regarding claim 35, see discussion in claim 31 [curve part disposed in the flow path].
Regarding claim 36, see discussion in claim 1.

6.	Claims 31-50 are rejected under 35 USC 103 as being unpatentable over Hass et  in view of  Leung et al (US 2003/0111064 A1).
Regarding claim 31-36, as above discussion, Hass disclosed the claimed limitation except a metered quantity of liquid fuel have provided in the system.
Notes para. 0036, Leung invention teaches a fuel injection system (50) includes a fuel injector (990) [would be considered as the liquid fuel metering device] receives the fuel from the cover (110) and the delivers a metered quantity of fuel to the air assist fuel injector (911) [would be considered as fuel and air assembly of Hass].  
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Leung et al would have been recognized in the pertinent art of Hass invention.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have provided a liquid fuel metering device as taught by Leung into the air and fuel system of Hass invention for the purpose of providing a metered quantity of liquid fuel into the injection system.
Regarding claims 37-39, the modified Hass disclosed the liquid fuel metering device (990).

Regarding claims 41-43, see above discussion.
Regarding claim 44, as discussed in claim 31, Hass disclosed the claimed limitation except a liquid fuel metering device is disposed in the injection system.
Notes para. 0036, Leung invention teaches a fuel injection system (50) includes a fuel injector (990) [would be considered as the liquid fuel metering device] receives the fuel from the cover (110) and the delivers a metered quantity of fuel to the air assist fuel injector (911) [would be considered as fuel and air assembly of Hass].  
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Leung et al would have been recognized in the pertinent art of Hass invention.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have provided a liquid fuel metering device as taught by Leung into the air and fuel system of Hass invention for the purpose of providing a metered quantity of liquid fuel into the injection system.
Regarding claims 45-47, see above discussions [claims 31-33].
	Regarding claims 48-50, see the rejections in claims 31 and 44.  Note that the method as claimed would be inherent during the normal use and operation of system in claims 31 and 44.

Response to Arguments 
7. 	The Applicant's Remarks filed on August 26, 2021; which respect to the rejection(s) of claim(s) 31-50 in previous rejection have been fully considered.  However, it is not persuasive and/or ineffective to the previous Office Action.  

	a.	Haas clearly show that the inlet (1) which includes the inlet end [see modified Figure].  Notes that “a metered quantity of fuel” is not clearly defined in the claim so that any quantity of fuel would have been considered as the fuel supplying to the injection system.
	b.	Haas also clearly shows liquid fuel received at the inlet end and discharge liquid fuel at the outlet end into the mixing zone [see modified Figure].
	c.	Haas further shows wherein a volume of liquid fuel discharge at the outlet of the flow path corresponds to a volume of the metered quantity of liquid fuel received at the inlet end of the flow path [see modified Figure].
d.	Haas does not clearly state that the flow path is sized to retain liquid fuel therein by capillary action whereby the flow path remains substantially filled with liquid fuel between delivery cycles; however, the claim does not clearly define how the flow path is to be sized and which size of the flow path would be; therefore, any size of the flow path would be able applied to the size of flow path in this situation.
e.	 Haas further teaches the inlet end flow path has a different direction to the outlet end flow path [see modified Figure].
f.	Furthermore, the present invention does not claim any structural configuration of the air supply; therefore, the use of air transports fuel through the flow path has been considered to be disclosed by Haas.
Therefore, claims 31-50 continue to be rejected as set forth above.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
December 3, 2021

/Johnny H. Hoang/
Examiner, Art Unit 3747







/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        December 3, 2021

    PNG
    media_image1.png
    715
    832
    media_image1.png
    Greyscale